Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 14, 2021

The Court of Appeals hereby passes the following order:

A21D0265. DORIS ROSS v. SHIPMAN FAMILY INVESTMENT LLC.

      This action began as a dispossessory proceeding brought by Shipman Family
Investment LLC against Doris Ross in magistrate court. On January 20, 2021, the
magistrate court entered an order granting Shipman Family Investment a writ of
possession. Ross filed a petition for writ of certiorari in superior court, seeking review
of the order. The superior court entered an order denying Ross’s petition on February
4, 2021. Ross then filed a second petition for writ of certiorari in the superior court,
again challenging the magistrate court’s order granting the writ of possession. The
superior court dismissed the petition on March 16, 2021. On March 24, 2021, Ross
filed this application for discretionary appeal from the grant of the writ of possession
entered on January 20, 2021, and from the March 16, 2021 order dismissing her
second petition for writ of certiorari. We lack jurisdiction.
      Generally, a notice of appeal must be filed within 30 days of entry of the order
sought to be appealed. See OCGA § 5-6-38 (a). The underlying subject matter of an
appeal, however, controls over the relief sought in determining the proper appellate
procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994). Here,
the underlying subject matter is a dispossessory judgment. Under OCGA § 44-7-56,
appeals in dispossessory actions must be filed within seven days of the date on which
the judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521,
522-523 (521 SE2d 456) (1999).
      Because Ross did not file her application for discretionary appeal within seven
days of either order she challenges, this Court lacks appellate jurisdiction over this
application. It is hereby DISMISSED.
      The Shipman Family Investment’s Motion for Sanctions for Frivolous Appeal
is hereby DENIED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/14/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                            , Clerk.